TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00725-CR


                                William Levi Oliver, Appellant

                                                v.

                                  The State of Texas, Appellee




            FROM THE 426TH DISTRICT COURT OF BELL COUNTY NO. 79431,
               THE HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               A jury convicted William Levi Oliver on one count of the second-degree felony

offense of indecency with a child and two counts of the first-degree felony offense of aggravated

sexual assault of a child, all committed against his stepdaughter.               See Tex. Penal

Code §§ 21.11(a)(1), 22.011(a)(2)(A), (B), (f)(1). The jury assessed punishment at twenty years’

imprisonment for the indecency offense and life imprisonment for the two aggravated sexual

assault offenses. See id. §§ 12.32(a), .33(a). The district court sentenced Oliver in conformity

with the jury’s verdicts. In two issues on appeal, Oliver contends that the district court violated

his constitutional rights and committed fundamental error by allowing two witnesses to testify by

videoconference from Alabama and by “essentially mov[ing] the prosecution to Alabama for a

time” when those two witnesses testified from there instead of the county seat of Bell County,

Texas. We will affirm the district court’s judgments of conviction.
                                           DISCUSSION1

Confrontation Clause

                In his first issue, Oliver contends that the district court committed fundamental

error by allowing two of the State’s witnesses, Pam Kelley, the executive director of a children’s

advocacy center, and Lauren Kasi Freeman, a therapist at that same children’s advocacy center, to

testify by videoconference from Alabama. Kelley testified that she was unable to travel to Texas

for trial because the children’s advocacy center is “a very small operation, and that would have

shut our center down and left no services for children here.” Oliver did not object at trial to either

of these witnesses testifying by videoconference.

                Oliver now contends that by allowing the videoconference testimony, the district

court violated his right under the Confrontation Clause of the Sixth Amendment to confront

witnesses against him. See U.S. Const. amends. VI (providing that accused in all criminal

prosecutions shall enjoy right to be confronted with witnesses against him), XIV (making Sixth

Amendment protections applicable to states). Oliver argues that when a law imposes a duty on

the trial court to act sua sponte, that law creates a right that is not forfeited by a party’s inaction.

See Bessey v. State, 239 S.W.3d 809, 812 (Tex. Crim. App. 2007) (citing Tex. Code Crim. Proc.

art. 26.13 as to admonishments on plea of guilty and stating that “court’s failure to properly

admonish a defendant cannot be forfeited and may be raised for the first time on appeal unless it

is expressly waived”). Oliver faults the district court for not determining, sua sponte, whether it

was necessary for Kelley or Freeman to testify by videoconference, even if no party raised an


        1 Both of Oliver’s appellate issues are limited to complaints about the district court
allowing two witnesses to testify by videoconference from Alabama. Recitation of the facts
underlying Oliver’s convictions is unnecessary to our disposition of these issues. See Tex. R. App.
P. 47.1 (requiring issuance of opinion that is brief as possible but addresses every issue raised and
necessary to final disposition of appeal).
                                                   2
objection to such presentation of evidence. However, the authorities that Oliver cites in support

of this issue do not hold that a trial court commits nonforfeitable error and violates the defendant’s

Confrontation Clause rights if the trial court allows witness testimony by videoconference. See

Maryland v. Craig, 497 U.S. 836, 849-50 (1990) (“[T]hough we reaffirm the importance of face-

to-face confrontation with witnesses appearing at trial, we cannot say that such confrontation is an

indispensable element of the Sixth Amendment’s guarantee of the right to confront one’s

accusers.”); Frangias v. State, 450 S.W.3d 125, 133 n.7 (Tex. Crim. App. 2013) (noting that

counsel never raised question about allowing video testimony with trial court and that “there [was]

simply no mention—at least none on the record—of the possibility of video testimony or of a

‘web-cam feed’ in the courtroom”); Gonzales v. State, 818 S.W.2d 756, 759, 764, 766 (Tex. Crim.

App. 1991) (rejecting court of appeals’ analysis that allowing witness to testify via closed-circuit

system, over defendant’s objection, was constitutionally infirm).

               Further, Oliver does not cite, and our research does not reveal, any authority

shifting responsibility to a trial court for a defendant’s failure to object to the presentation of

witness testimony by videoconference and allowing a defendant to raise a Confrontation Clause

complaint for the first time on appeal. Rather, courts review a Confrontation Clause complaint

challenging how witness testimony was presented to a jury only if the record shows that the

defendant preserved that precise complaint for appeal. See Coronado v. State, 351 S.W.3d 315,

319 (Tex. Crim. App. 2011) (“[Witness] did not testify at trial, but the two videotaped interviews

were admitted over [defendant]’s confrontation objection.”); Gonzales, 818 S.W.2d at 759

(considering Confrontation Clause complaint about witness who testified via closed-circuit system

over defendant’s objection); see also Cervantes v. State, 594 S.W.3d 667, 671 (Tex. App.—Waco

2019, no pet.) (concluding that trial court did not violate defendant’s Sixth Amendment rights by

                                                  3
overruling his objection, denying his motion for continuance, and allowing mother of five young

children including newborn to testify via Skype from out-of-state); Montague v. State, No. 03-14-

00266-CR, 2016 Tex. App. LEXIS 38, at *12 (Tex. App.—Austin Jan. 6, 2016, pet. ref’d) (mem.

op., not designated for publication) (concluding that trial court did not abuse its discretion or

violate defendant’s Confrontation Clause rights by allowing witness to testify remotely, over

defendant’s objection, using “glorified Skype”); accord Brumley v. Wingard, 269 F.3d 629, 635

(6th Cir. 2001) (noting that “defense counsel objected, preserving its arguments for appeal,” trial

judge overruled those objections, and “jury then viewed the cleaned-up version of the videotaped

deposition [of the out of state witness]”).

               Because a defendant’s Confrontation Clause complaint is subject to preservation

requirements, failure to raise it with the trial court forfeits that complaint on appeal. Wright v.

Quarterman, 470 F.3d 581, 586-87 (5th Cir. 2006) (noting that Texas law generally requires

defendant to make specific Confrontation Clause objection to preserve such error); Lucio v. State,

351 S.W.3d 878, 909 (Tex. Crim. App. 2011) (concluding that defendant’s objections failed to

alert trial court to any claim that State’s presentation of certain evidence violated her Sixth

Amendment right to confront witnesses against her and, thus, failed to preserve such claims for

appellate review); Davis v. State, 313 S.W.3d 317, 347 (Tex. Crim. App. 2010) (holding that

Confrontation Clause claims are subject to preservation requirements under Texas Rule of

Appellate Procedure 33.1(a)(1)(A)); Paredes v. State, 129 S.W.3d 530, 535 (Tex. Crim. App.

2004) (holding that defendant “failed to preserve error on Confrontation Clause grounds” by

failing to assert that objection at trial); Briggs v. State, 789 S.W.2d 918, 924 (Tex. Crim. App.

1990) (“We hold that in failing to object at trial, [defendant] waived any claim that admission of

the videotape violated his rights to confrontation and due process/due course of law.”). Because

                                                4
Oliver failed to raise his Confrontation Clause complaint with the district court, he has failed to

preserve it for our review. See Tex. R. App. P. 33.1(a); Davis, 313 S.W.3d at 347; Paredes, 129
S.W.3d at 535; Briggs, 789 S.W.2d at 924. Accordingly, we overrule Oliver’s first issue.


Prosecution Partially from Alabama

               In his second issue, Oliver contends that the district court committed fundamental

error by “essentially mov[ing] the prosecution to Alabama for a time” by allowing Kelley and

Freeman to testify from there instead of Belton, the county seat of Bell County, Texas. Article V,

section 7 of the Texas Constitution provides in relevant part that “[t]he Court shall conduct its

proceedings at the county seat of the county in which the case is pending, except as otherwise

provided by law.” Tex. Const. art. V, § 7.

               Oliver did not raise this complaint at trial. However, unlike his first complaint, this

complaint, although not raised at trial, is not subject to procedural default. See Stine v. State, 908
S.W.2d 429, 432 (Tex. Crim. App. 1995) (plurality op.) (concluding that provisions of section 7

of article V of Texas Constitution, which provide for location of court proceedings, “are absolute

systemic requirements which are not forfeitable per Marin”); Marin v. State, 851 S.W.2d 275, 279

(Tex. Crim. App. 1993) (categorizing rights and establishing framework for which rights are

subject to procedural default), overruled on other grounds by Cain v. State, 947 S.W.2d 262 (Tex.

Crim. App. 1997); see also Sanchez v. State, 120 S.W.3d 359, 365–66 (Tex. Crim. App. 2003)

(recognizing that constitutional requirement that district court must conduct its proceedings at

county seat is “absolute requirement” and “an appellant may ‘complain that an absolute

requirement . . . was violated, and the merits of his complaint on appeal are not affected by the

existence of a waiver or forfeiture at trial.’” (quoting Marin, 851 S.W.2d at 280)).



                                                  5
               As the State correctly notes, “every statutorily mandated procedure from the filing

of the indictment to the completion of the jury trial occurred in the District Court and in the

courtroom in the county seat of the county where the case was pending.” See Tex. Const. art. V,

§ 7. The “proceeding” below was a jury trial in Oliver’s criminal prosecution for one count of

indecency with a child and two counts of aggravated sexual assault of a child. The record reflects

that this proceeding was conducted entirely in a courtroom in Belton, Texas, which is the county

seat of Bell County. During that proceeding, the jury seated in the courtroom heard from two out-

of-state witnesses who testified by electronic means. We are unpersuaded that the electronic, real-

time testimony from these two witnesses constituted an independent court “proceeding” occurring

in Alabama. Cf. id. Significantly, Oliver cites no authority for the proposition that a district court

violates Article V, section 7 of the Texas Constitution by making the discretionary decision to

allow a witness to testify remotely as part of a jury trial conducted in the county seat where the

case is pending. Cf. id.; see Dang v. State, 154 S.W.3d 616, 619 (Tex. Crim. App. 2005) (noting

that trial courts have “broad discretion in controlling the mode and order of interrogation of

witnesses and presentation of evidence”); Tex. R. Evid. 611(a) (“The trial court “should exercise

reasonable control over the mode and order of examining witnesses and presenting evidence so as

to: (1) make those procedures effective for determining the truth; (2) avoid wasting time; and

(3) and protect witnesses from harassment or undue embarrassment”). Oliver’s contention that

the district court “essentially moved the prosecution to Alabama for a time” by allowing Kelley

and Freeman to testify from there via videoconference lacks merit. We overrule Oliver’s second

issue.




                                                  6
                                       CONCLUSION

              We affirm the district court’s judgments of conviction.



                                            __________________________________________
                                            Gisela D. Triana, Justice

Before Chief Justice Rose, Justices Baker and Triana

Affirmed

Filed: August 27, 2020

Do Not Publish




                                               7